August 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      MILLSTONE INVESTMENT & MANAGEMENT, L.L.C., Appellant

NO. 14-12-00637-CV                          V.

                        BNC RETAX, L.L.C., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, BNC Retax,
L.L.C., signed May 14, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Millstone Investment & Management, L.L.C., to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.